DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7, 11, 13, 20-30, 36-39, and 41-42 are pending.
Claims 1, 11, 27, and 38 are newly amended.  
Claims 2 and 10 are newly cancelled.
Claims 1, 7, 11, 13, 20-30, 36-39, and 41-42 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant’s arguments filed 10/11/2021 are not found to be persuasive.  
Applicant’s urge that in order to serve as prior art that a reference must be enabled and that numerous researchers have reported that they have been unable to reproduce the results of Zhao.  Specifically, applicant argues in the first full paragraph on page 8 of the Applicant Arguments, filed on 10/11/2021.
This argument is not found to be compelling, the primary reason that these arguments are not found to be compelling is that the rejection was an obviousness rejection and therefore the invention taught by the combined references must be examined for enablement, not only the primary reference.  Examining only the primary reference for enablement is comparable to piecemeal analysis of the obviousness of an art rejection under 35 USC 103.  One cannot show 
Applicant’s urge that the deficiencies of Zhao are not remedied by Vainauska which teaches “application of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscil-lating movements of the magnetic particles are induced”.  Applicant urges that Vainauska reports only a 21% increase in cultured PC3 cancer cells over ordinary (non-dynamic) liposomal magnetofection in comparison to liposomal magnetofection under a dynamic magnetic field.  Applicants argue that Vainauska is drawn to mammalian cells and that an ordinary artisan would not have had a reasonable expectation that any results obtained would be applicable to plant cells.  
This argument is not found to be compelling, the method taught by Zhao is drawn to the magnetofection of plant cells and applicant argues that the method of Zhao is not enabled and the method of Vainauska is not drawn to plant cells, however the magnetofection method taught by Vainauska in view of Zhao would be enabled.  The addition of the dynamic magnetic field of Vainauska has been shown to increase the efficiency of magnetofection in mammal cells, this would have been motivation to the POSITA to combine the two methods.  It would have been obvious to POSITA to combine these two methods because one is drawn to a method of magnetofection of plant cells and a second is drawn to a specific technique which has been shown to increase the efficiency of magnetofection, if anything the additional challenge of transformation of plant cells alleged by the applicant in Page 8, lines 11-16 of the applicant 
Finally applicants argue that the deficiencies of Vainauska are not remedied by Meyer, which discloses use of non-specific DNA to transform plant cells.  Applicant urges that Meyer transforms plant protoplasts which lack a cell wall and therefore the combination of Meyer, Zhao, and Vainauska does not teach magnetofection of plant cells.  
This argument is not found to be compelling because Zhao in view of Vainauska teaches a method of magnetofection of pollen cells see above, while the method of Meyer is relied upon to teach the applicability and benefit of the transformation of non-specific DNA into plant cells.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 7, 11, 21-23, and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Pollen magnetofection for genetic modification with magnetic nanoparticles as gene carriers, Nature Plants, Volume 3, December 2017, Pgs. 956-964 in view of Vainauska, A Novel Approach for Nucleic Acid Delivery Into Cancer Cells, Medicina (Kaunas), 2012, Pages 324-329.
With respect to claim 1, Zhao teaches a method of transformation of pollen cells (plant cells with complete cell walls) called pollen magnetofection which uses a magnetic field to deliver exogenous DNA (polynucleotides) loaded with magnetic nanoparticles (MNPs) into pollen cells (Zhao, Page 956, abstract).  In this method positively charged magnetic nanoparticles were bound and condensed with electric negative DNA to create MNP-DNA complexes (Zhao, Page 956, Column 1, Paragraph 2).  This interaction is inherently non-covalent as polyethyleneimine forms electrostatic interactions between the positively charged PEI and negatively charged DNA which are non-covalent bonds with DNA (Zhao, Page 957, Figure 1(c)).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were 
	With respect to claim 1, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 1, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
	With respect to claim 7, Zhao teaches all of the limitations of claim 1 disclosed above, Zhao additionally teaches that the magnetic nanoparticles (MNPs) are superparamagnetic particles, showing superparamagnetic behavior (Zhao, Page 957, Column 1, Paragraph 1).
	With respect to claim 7, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 7, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced 
	With respect to claim 11, Zhao teaches the limitations of claim 1 disclosed above (See above).  Zhao additionally teaches the application of a static magnetic field by a permanent magnet located in a MagnetoFACTOR-24 plate from (Chemicell) this is evidenced in page 3, column 1, paragraph 2 of Wang, A Magnetic Nanoparticle-Based Multiple-gene Delivery System for Transfection of Porcine Kidney Cells, PLOS one, published July 21, 2014 (Zhao, Page 963, Column 1, Paragraph 3).  
	With respect to claim 11, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 11, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the 
	With respect to claim 13, Zhao teaches all of the limitations of claim 1 disclosed above (See above).  Zhao additionally teaches the transformation of cotton pollen (Zhao, Abstract; Zhao, Page 957, Figure 1). 
	With respect to claim 13, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 13, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
	With respect to claim 21 Zhao teaches all of the limitations of claim 21 (See above), Zhao additionally teaches diluting both MNPs and plasmid DNA with distilled water (Zhao, Page 962, Column 2, Paragraph 3).  

	 With respect to claim 21, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
	With respect to claim 22, Zhao teaches all of the limitations of claim 1 (See above), Zhao additionally teaches magnetofection where the magnetic particle/DNA complexes are inserted into pollen grains and the pollen tubes (Zhao, Page 957, Column 2, Paragraph 3)(Zhao, Page 959, Figure 3 (c)).  Additionally, Zhao teaches the germination of magnetofected pollen grains (Zhao, Page 957, Column 2, Paragraph 2).  
	With respect to claim 22, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 22, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced 
	With respect to claim 23, Zhao teaches all of the limitations of claim 1 (See above), Zhao additionally teaches magnetofection where the magnetic particles have entered the pollen are then transported down the pollen tube (Zhao, Page 959, Figure 3(c)).  This would occur if the generative cell of the pollen grain was transformed and then produced two sperm cells containing the magnetic nanoparticle/DNA complexes.  Additionally, the magnetofected pollen was used to artificially pollinate plants to create transgenic seeds (Zhao, Page 957, Column 2, Paragraph 5).
	With respect to claim 23, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 23, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the 
	With respect to claim 25, Zhao teaches all of the limitations of claim 1 (See above), Zhao additionally teaches magnetofection where the magnetic particle/DNA complexes are inserted into pollen grains and the pollen tubes (Zhao, Page 957, Column 2, Paragraph 3)(Zhao, Page 959, Figure 3 (c)).  Zhao also teaches the germination of magnetofected pollen grains and then the magnetofected pollen was used to artificially pollinate plants to create transgenic seeds of other cotton plants and T1, T2, and T3 plants were generated (Zhao, Page 957, Column 2, Paragraph 2; Zhao, Page 957, Column 2, Paragraph 5-Page 958, Column 1, Paragraph 1).  Additionally, the magnetofected pollen was used to artificially pollinate plants to create transgenic seeds (Zhao, Page 957, Column 2, Paragraph 5).
	With respect to claim 25, Zhao does not teach accelerating a magnetic particle multiple times towards a plant cell or the acceleration of a magnetic particle multiple times by consecutive application of a magnetic field followed by withdrawal of the magnetic field.
	 With respect to claim 25, Vainauska teaches a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient 
	With respect to claims 1, 7, 11, 20, 22-23, and 25, Vainauska teaches pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
	It would have been obvious to a person of ordinary skill in the art at the time of filing to use the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell of Vainauska to transform a pollen cell as described in Zhao.  This would have been obvious because the method of Zhao is the application of a technique which has been studied for many years in mammalian cells to transform plant cells.  It would therefore have been obvious to use the method of Vainauska which is a method for the magnetofection of mammal cells on plant cells as shown in Zhao.  The ordinary artisan would have been motivated to combine these two methods because the protocol of Vainauska has increased the efficiency of magnetofection; “Further enhancement of magnetofection efficiency has been achieved by the application of a pulsed magnetic field in 
It would also have been obvious to the ordinary artisan to dilute the pollen cells in an aqueous medium in the same way that MNPs and DNA were diluted in an aqueous medium in Zhao, on page 962 in column 2 and paragraph 3.  This would have been obvious as an aqueous solution of pollen is easier to manipulate and dilute as well as increasing pollen intactness.  The ordinary artisan would have been motivated to use an aqueous solution of pollen in order to more easily move and dilute the pollen in order to manipulate the concentration of pollen and increase the efficiency of transformation.
	Therefore claims 1, 7, 11, 21-23, and 25 remain rejected as being obvious under 35 U.S.C. under Zhao in view of Vainauska.

Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Vainauska, as applied to claims 1, 7, 11, 21-23, and 25 as discussed above, and in further view of Meyer, A genomic DNA segment from Petunia hybrida leads to increased transformation frequencies and simple integration patterns, Proceedings of the National Academy of Sciences, November 1988.
	With respect to claim 20, Zhao in view of Vainauska teaches a method of transformation of pollen cells called pollen magnetofection which uses a magnetic field to deliver exogenous GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4). Additionally, Zhao in view of Vainauska teaches incubating MNPs and purified exogenous plasmid DNA (a bacterial plasmid containing a bacterial gene; GUS) and then dispersed in a medium with pollen (Zhao, Page 963, Column 1, Paragraph 2).  Finally, Zhao in view of Vainauska teaches the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced (Vainauska, Page 324, Column 1, Paragraph 1).  Specifically, Vainauska incubates target cells and magnetic particle/Plasmid DNA complexes on a dynamic magnetic field device (Vainauska, Page 325, Column 2, Paragraph 1) which uses cylindrical permanent magnets arranged in a checkerboard pattern (Vainauska, page 326, Figure 1) which spin below a plate containing the target cells and magnetic particle/Plasmid DNA complexes generating a dynamic gradient (Vainauska, page 326, Figure 2).  Specifically, the rotation of the magnets repeatedly applies and withdraws a magnetic field and accelerates the magnetic particles towards the target cells many times.
With respect to claim 20, Zhao in view of Vainauska do not collectively teach the use of exogenous non-specific DNA in the magnetofection of plant cells. 
	Meyer teaches the use of exogenous non-specific carrier DNA in combination with polyethylene glycol or electroporation to directly transform plant cells without agrobacterium or another carrier (Meyer, Page 8568, Column 1, Paragraphs 1-2).
	It would have been obvious to a person of ordinary skill in the art to modify the method of Zhao in view of Vainauska and Hryhorowicz to use the exogenous non-specific DNA of 
	Therefore claim 20 remains rejected as being obvious under 35 U.S.C. 103 under Zhao in view of Vainauska, and Meyer.

Claims 24, 26-30, and 36-37 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Vainauska, as applied to claims 1, 7, 11, 21-23, and 25 as discussed above and in further view of Hryhorowicz, Improved Delivery of CRISPR/Cas9 System Using Magnetic Nanoparticles into Porcine Fibroblast, Molecular Biotechnology, December 17, 2018.
	With respect to claim 24, Zhao in view of Vainauska teach all of the limitations of claim 23.  See above.
With respect to claim 26, Zhao in view of Vainauska teach all of the limitations of claim 25.  See above.
GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   Additionally, Zhao in view of Vainauska teach the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced which allows for the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell (Vainauska, Page 324, Column 1, Paragraph 1).  Finally, on page 957 in column 1, paragraph 1, Zhao discloses that the size of the magnetic nanoparticles averaged 168 nm.
	With respect to claim 28, Zhao in view of Vainauska additionally teaches that magnetic nanoparticles, plasmid DNA, and magnetic nanoparticle/DNA complexes (MNP-DNA complexes) are diluted in water and then a composition was made comprising MNP-DNA complexes and pollen in an aqueous medium (Zhao, Page 962, Column 2, Paragraph 3; Zhao, Page 963, Column 1, Paragraph 2).
	With respect to claim 29, Zhao in view of Vainauska additionally teaches the use of exogenous DNA; a bacterial plasmid DNA containing a bacterial gene (Zhao, Page 957, Column 2, Paragraph 4).   
	With respect to claim 30, Zhao in view of Vainauska additionally teaches the magnetofection of a pollen cell (Zhao, Page 956, Abstract).

With respect to claim 37, Zhao in view of Vainauska teaches the limitations disclosed above with respect to claim 27.
	With respect to claims 24, 26-30, and 36-37 Zhao in view of Vainauska do not teach magnetofection with a sequence specific genome editing agent.
	With respect to claims 24, 26-30, and 36-37 Hryhorowicz teaches the use of magnetofection to deliver CRISPR/Cas9 constructs into cells (Hryhorowicz, Page 173, Abstract).  
	It would have been obvious to a person of ordinary skill in the art at the time of filing to deliver CRISPR/Cas9 constructs into cells as done in Hryhorowicz using the method of Zhao in view of Vainauska to deliver these constructs into plant cells.  This would have been obvious because the method of Zhao in view of Vainauska is the application of techniques which have been developed and studied for many years in mammalian cells to transform plant cells and the method of Hryhorowicz is an obvious advancement of the technology that was developed in animal cells.  CRISPR/Cas9 systems have been shown to be effective in plant cells, it would therefore have been obvious to combine the two methods of magnetofection to provide an efficient method to use magnetofection to introduce CRISPR/Cas9 into plant cells which would result in non-random genetic modification of the plant cell.  The ordinary artisan would have been motivated to combine these two methods because CRISPR/Cas9 represents an effective genome editing tool which has been tested in a wide range of cell lines and organisms and is highly efficient, versatile, and simple, and has been recognized as the most promising strategy for many applications (Hryhorowicz, Page 173, Column 1, Paragraph 1).  The ordinary artisan would have been motivated to use a highly efficient method of transformation to deliver gene 
	Therefore claims 24, 26-30, and 36-37 remain rejected as being obvious under 35 U.S.C. under Zhao in view of Vainauska.
Claims 38-39 and 41-42 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Vainauska, and Hryhorowicz as applied to claims 24, 26-30, and 36-37 and in further view of Meyer, A genomic DNA segment from Petunia hybrida leads to increased transformation frequencies and simple integration patterns, Proceedings of the National Academy of Sciences, November 1988. 
Claims 38-39 and 41-42 are drawn to a plant modification system comprising: (a) a sequence-specific nuclease, or a polynucleotide encoding a sequence-specific nuclease, or a ribonucleoprotein including at least one sequence-specific nuclease non-covalently complexed with an approximately spherical magnetic nanoparticle of about 150 to about 300 nanometers in diameter; (b) a pollen grain; and (c) a medium containing exogenous non-specific DNA (Claim 38).  The plant modification system of claim 38, wherein the sequence-specific nuclease is a CRISPR Cas nuclease or a CRISPR Cas nuclease ribonucleoprotein including at least one guide RNA (Claim 39).  The plant modification system of claim 38, wherein the pollen grain is a pre-anthesis- stage dicot pollen grain (Claim 41).  The plant modification system of claim 38, further comprising at least one component selected from the group consisting of a magnet, a non-oscillating magnetic field, a cell- penetrating peptide, and a nuclear localization signal (Claim 42).  
	With respect to claim 38, Zhao in view of Vainauska and Hryhorowicz teaches a method of transformation of pollen cells called pollen magnetofection which uses a magnetic field to GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   Additionally, Zhao in view of Vainauska teach the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced which allows for the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell (Vainauska, Page 324, Column 1, Paragraph 1).  On page 957 in column 1, paragraph 1, Zhao discloses that the size of the magnetic nanoparticles averaged 168 nm.  Finally, Hryhorowicz teaches the magnetofection of cells with a CRISPR/Cas9 gene editing system to make targeted edits in the target cell genome (Hryhorowicz, Page 173, Abstract).  
	With respect to claim 39, Zhao in view of Vainauska and Hryhorowicz teaches a method of transformation of pollen cells called pollen magnetofection which uses a magnetic field to deliver exogenous DNA loaded with magnetic nanoparticles into pollen cells (Zhao, Page 956, abstract).  This method was able to introduce the GUS gene into pollen cells, GUS encodes the β-Glucuronidase protein which is stained blue by X-gluc, because when magnetofected cells were treated with X-gluc, pollen grains and pollen tubes were stained blue (Zhao, Page 957, Column 2, Paragraph 4).   Additionally, Zhao in view of Vainauska teach the use of a pulsed magnetic field in which alternating horizontal, perpendicular, and oscillating movements of the magnetic particles are induced which allows for the consecutive application of a magnetic field followed by withdrawal of the magnetic field to accelerate a magnetic particle multiple times towards a cell (Vainauska, Page 324, Column 1, Paragraph 1).  On page 957 in column 1, paragraph 1, 
	With respect to claim 41, Zhao in view of Vainauska and Hryhorowicz additionally teaches the magnetofection of cotton pollen and that the pollen grains were collected before dehiscence (Zhao, Page 956, Abstract; Zhao, Page 963, Column 1, Paragraph 3). 
	With respect to claim 42, Zhao in view of Vainauska and Hryhorowicz additionally teaches the use of cylindrical permanent magnets (Vainauska, Page 326, Figure 1).  
	With respect to claims 38-39 and 41-42, Zhao in view of Vainauska and Hryhorowicz do not teach the use of exogenous non-specific DNA in the magnetofection of plant cells. 
	Meyer teaches the use of exogenous non-specific carrier DNA in combination with polyethylene glycol or electroporation to directly transform plant cells without agrobacterium or another carrier (Meyer, Page 8568, Column 1, Paragraphs 1-2).
	It would have been obvious to a person of ordinary skill in the art to modify the method of Zhao in view of Vainauska and Hryhorowicz to use the exogenous non-specific DNA of Meyer.  This would have been obvious to the ordinary artisan because the use of exogenous non-specific carrier DNA is established in the art as a key component of direct DNA transformation methods of plant cells and Meyer describes techniques that lead to the increased transformation frequencies include the use of linear DNA or carrier DNA.  The ordinary artisan would have been motivated to use exogenous non-specific DNA in the transformation media of Zhao in view of Vainauska and Hryhorowicz in order to increase the transformation efficiency of the CRISPR/Cas9 gene editing system into the target plant cell.  The ordinary artisan would have been motivated to increase the transformation efficiency of target cells because the target cells 
	Therefore claims 38-39 and 41-42 remain rejected as being obvious under 35 U.S.C. 103 under Zhao in view of Vainauska, Hryhorowicz, and Meyer.

Conclusion

All claims are rejected.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/WEIHUA FAN/Examiner, Art Unit 1663